Motion Granted in Part and Denied in Part and Order filed February 24,
2015




                                       In The

                     Fourteenth Court of Appeals
                                    ____________

                               NO. 14-14-00825-CV
                                    ____________

   INWOOD FOREST COMMUNITY IMPROVEMENT ASSOCIATION,
                         Appellant

                                         V.

                    TOAN VAN NGUYEN, ET AL, Appellee


                    On Appeal from the 165th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2014-18791

                                    ORDER

      Appellant has filed an unopposed motion to compel filing a supplemental
clerk’s record and to abate this appeal until the supplemental clerk’s record has
been filed. See Tex. R. App. P. 34.5(c). We grant the motion in part and order a
supplemental clerk’s record filed; in all other respects the motion is denied.
      The Harris County District Clerk is directed to file a supplemental clerk’s
record on or before March 5, 2015, containing the following documents:

   1. Document Number 62347111, “Plaintiffs Supplemental Response to
      Defendants' Motion to Dismiss Under Citizens Participation Act” filed
      09/15/2014;

   2. Document Number 62335053 “Plaintiffs Response to Defendants' Motion to
      Dismiss Under Citizens Participation Act” filed 9/12/2014;

   3. Document Number 62335054 “Exhibit 1” filed 9/12/2014;

   4. Document Number 62335055 “Plaintiffs First Supplement to Original
      Petition” filed 9/12/2014;

   5. Document Number 62302180 “Exhibit A” filed 9/10/2014; and

   6. Document Number 62302184 “Exhibit E: filed 9/10/2014.



      If the omitted item(s) is not part of the case file, the district clerk is directed
to file a supplemental clerk’s record containing a certified statement that the
omitted item(s) is not a part of the case file.



                                   PER CURIAM



Panel consists of Justices Jamison, Busby and Brown.